

Exhibit 10.8



THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THE SHARES OF THE COMPANY ARE LISTED ON THE NASDAQ STOCK MARKET.


A. SCHULMAN, INC.
AWARD AGREEMENT
A. Schulman, Inc. (the “Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the [Amended and Restated 2006 Incentive Plan/2010
Value Creation Rewards Plan/2014 Equity Incentive Plan] (the “Plan”) as a means
through which employees like you may share in the Company’s success. Capitalized
terms that are not defined herein shall have the same meanings as in the Plan.
1.
Nature of Award. Effective as of the date specified (the “Grant Date”) in the
attached Notice of Grant (the “Grant Notice”), the Company hereby grants to the
individual identified in the Grant Notice (the “Participant”) awards as set
forth in the Grant Notice (the “Awards”). The Awards are subject to the terms
and conditions described in the Grant Notice, this Award Agreement, the Summary
of Performance Objectives attached hereto, and the Plan.



2.
Number of Units. The number of Units in your Awards are set forth in the Grant
Notice. For purposes of this Award Agreement, each whole Unit (as defined in the
applicable Grant Notice) represents the right to receive one Share upon
settlement of the Awards, as applicable under the Grant Notice.



3.
Vesting. Your Units will be settled or will be forfeited depending on whether
the terms and conditions described in this Award Agreement, the Summary of
Performance Objectives, the Plan and the Grant Notice are satisfied.



(a)
Normal Vesting Date. Your Units will be subject to vesting in accordance with
the schedule identified in the Grant Notice (the “Normal Vesting Date”) and the
number of Units that actually vest may be between 0% and 100% of your Units. If
the scheduled Normal Vesting Date is a non-business day, the next following
business day will be considered the Normal Vesting Date.



(b)
Restricted Stock Units. Your Restricted Stock Units will vest on the third
anniversary of the Grant Date provided your employment has not terminated prior
to that date.



(c)
Performance Objectives for Performance Units (ROIC) Award. If you received an
Award of Performance Units (ROIC) in the Grant Notice, your Award will vest
depending on the Company’s ROIC, determined at the end of the Performance
Period. The Company’s ROIC at the end of the Performance Period may be achieved
at “threshold”, “target” or “maximum” levels. The number of Units that vest on
the Normal Vesting Date will be multiplied by the vesting percentage that
corresponds to the level of achievement of the Company’s ROIC at the end of the
Performance Period relative to the goals set forth in your Summary of
Performance Objectives (i.e., 25% at “threshold”, 50% at “target”, or 100% at
“maximum”).



None of these performance-based Units will vest if the Company’s ROIC at the end
of the Performance Period is less than the “threshold” level of achievement set
forth in your Summary of Performance Objectives. No more than 100% of these
performance-based Units will vest if the Company’s ROIC at the end of the
Performance Period exceeds the “maximum” level of achievement set forth in your
Summary of Performance Objectives. If the Company’s ROIC is between two
percentages, the number of performance-based Units that vest will be
mathematically interpolated by the Company. Notwithstanding the foregoing, any
performance-based Units that do not vest as of the Normal Vesting Date shall be
forfeited.




--------------------------------------------------------------------------------



Exhibit 10.8





(i)
Definitions. As used in this Agreement with respect to an Award of Performance
Units (ROIC):



A.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.



B.
ROIC. The three-year average annual Return on Invested Capital. Return on
Invested Capital is calculated for each fiscal year in the Performance Period by
dividing the Company’s NOPAT for such period by the Company’s Average Invested
Capital for such period. The ROIC is compared to the performance objectives set
forth in your Summary of Performance Objectives to determine the vesting
percentage.



C.
NOPAT. The Company’s net operating profit after taxes from continuing operations
(based on an assumed effective tax rate of 30%), based on non-GAAP earnings, for
each fiscal year in the Performance Period.



D.
Average Invested Capital. Invested capital is calculated as the sum of the
Company’s total assets (excluding cash and cash equivalents and goodwill), net
of its total liabilities (excluding long-term and short-term debt and capital
leases) at the end of each month during the Performance Period. Average Invested
Capital for each fiscal year in the Performance Period is the average of the
twelve month-end invested capital amounts.



(d)
Performance Objectives for Performance Units (EPS) Award. If you received an
Award of Performance Units (EPS) Award in the Grant Notice, your Award will vest
depending on the Company’s Cumulative EPS for the Performance Period determined
at the end of the Performance Period. The Company’s cumulative EPS at the end of
the Performance Period may be achieved at “threshold”, “target” or “maximum”
levels. The number of Shares that vest on the Normal Vesting Date will be
multiplied by the vesting percentage that corresponds to the level of
achievement of the Company’s Cumulative EPS at the end of the Performance Period
relative to the goals set forth in your Summary of Performance Objectives (i.e.,
25% at “threshold”, 50% at “target”, or 100% at “maximum”).

None of these performance-based Units will vest if the Company’s cumulative EPS
at the end of the Performance Period is less than the “threshold” level of
achievement. No more than 100% of these performance-based Units will vest if the
Company’s cumulative EPS at the end of the Performance Period exceeds the
“maximum” level of achievement. If the Company’s cumulative EPS is between two
amounts, the number of performance-based Units that vest will be interpolated by
the Company. Notwithstanding the foregoing, any performance-based Units that do
not vest as of the Normal Vesting Date shall be forfeited.
(i)
Definitions. As used in this Agreement with respect to an Award of Performance
Units (EPS):



A.
Cumulative EPS. Cumulative EPS is calculated as the sum of diluted EPS for each
fiscal year in the Performance Period. The three-year Cumulative EPS is compared
to the performance objectives set forth in your Summary of Performance
Objectives to determine the vesting percentage.



B.
Diluted EPS. Diluted EPS for each fiscal year in the Performance Period is the
non-GAAP diluted EPS as reported by the Company.



C.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.







--------------------------------------------------------------------------------



Exhibit 10.8



(e)
Committee Certification for Awards of Performance-Based Units (ROIC or EPS).
Notwithstanding the foregoing, to the extent that the Company intends
Performance Units to constitute “performance-based compensation” for purposes of
Code Section 162(m), no performance-based Units will vest until the Committee
(as defined in the Plan) certifies the extent to which the performance
objectives described in Section 3(c) or 3(d) have been satisfied during the
relevant Performance Period.



(f)
Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control:



(i)
Performance Unit (ROIC) Award. You will immediately vest in the number of
performance-based Units at the “target” level of performance in the event of a
Change in Control during the Performance Period.



(ii)
Performance Unit (EPS) Award. You will immediately vest in the number of
performance-based Units at the “target” level of performance in the event of a
Change in Control during the Performance Period.



(iii)
Restricted Stock Unit Award. Your Restricted Stock Units will immediately vest
in the event of a Change in Control.



To the extent that your Units are subject to the requirements of Section 409A of
the Code, any Change in Control must also constitute a “change in control event”
as defined in Section 409A of the Code.
4.
Effect of Termination. You may forfeit your Awards if you terminate employment
prior to the Normal Vesting Date, although this will depend on the reason for
your termination, as provided below:



(a)
Performance-Based Unit (ROIC or EPS) Awards.



(i)
Termination Due to Death, Disability, or Retirement. If you terminate employment
due to your death, Disability, or Retirement (provided that the Committee agrees
to treat such termination as Retirement), you will vest in a prorated number of
your performance-based Units. The prorated number will be equal to the product
of: (x) the number of performance-based Units that would have vested if you
terminated on the Normal Vesting Date, and (y) a fraction, the numerator of
which is the number of whole months between the Grant Date and your termination
date, and the denominator of which is 36. Further, your prorated
performance-based Units will vest only to the extent that the performance
criteria described in Sections 3(c) or 3(d), as applicable, are satisfied at the
Normal Vesting Date. For purposes of this calculation, a whole month will be
determined on the basis of each monthly anniversary of the Grant Date occurring
before the date of death, Disability, or Retirement.



If the performance criteria set forth in Sections 3(c) or 3(d), as applicable,
are not satisfied as of the Normal Vesting Date, all of your performance-based
Units will be forfeited.
(ii)
Termination for Any Other Reason. If you terminate for any reason other than due
to death, Disability, or Retirement as specified in Section 4(a)(i), all of your
performance-based Units will be forfeited.



(b)
Restricted Stock Unit Award.



(i)
Termination Due to Death or Disability. If you die or become Disabled, your
Restricted Stock Units will fully vest on the date of your death or Disability.



(ii)
Termination Due to Retirement. If you terminate due to Retirement, and provided
that the Committee agrees to treat your termination as a Retirement, you will
vest in a prorated portion





--------------------------------------------------------------------------------



Exhibit 10.8



of your Restricted Stock Units determined by multiplying the number of Units of
Restricted Stock by a fraction, the numerator of which is the number of whole
months you were employed from the Grant Date to the date of Retirement, and the
denominator of which is 36. For purposes of this calculation, a whole month will
be determined on the basis of each monthly anniversary of the Grant Date
occurring before the date of Retirement.


(iii)
Termination for any Other Reason. If you terminate under any other
circumstances, all Restricted Stock Units will be forfeited on your termination
date.



5.
Settlement. If all applicable terms and conditions have been met, your Awards
will be settled according to the terms in the Grant Notice as soon as
administratively practicable, but no later than 60 days after the later of (a)
the Normal Vesting Date, or (b) the date on which the Committee certifies the
satisfaction of the performance objectives (if applicable) pursuant to Section
3(e). Any fractional Units will be settled in cash based on the Fair Market
Value of a Share on the settlement date.



6.
Other Terms and Conditions.



(a)
Rights With Respect to Shares.



(i)
Rights During Performance Period for Performance Unit (ROIC or EPS) Awards.



A.
Voting Rights. During the Performance Period, you will have no voting rights
with respect to the Units.



B.
Dividend Equivalent Rights. You shall be granted dividend equivalent rights
entitling you to a payment equal to the amount of any cash dividends that are
declared and paid during the Performance Period with respect to the number of
Target Units subject to the terms and conditions of the Plan and this Award
Agreement. Your dividend equivalent rights shall be subject to the same terms
and conditions as the related performance-based Units and shall vest and be
settled in cash if, when and to the extent the related performance-based Units
vest and are settled. In the event a performance-based Unit is forfeited under
this Award Agreement, the related dividend equivalent right also will be
forfeited.



(ii)
Rights Prior to Vesting for Restricted Stock Unit Award.



A.
Voting Rights. Until your Units vest, you will have no voting rights with
respect to the Units.



B.
Dividend Equivalent Rights. You shall be granted dividend equivalent rights
entitling you to a payment equal to the amount of any cash dividends that are
declared and paid with respect to your Restricted Stock Units, subject to the
terms and conditions of the Plan and this Award Agreement. Your dividend
equivalent rights shall be subject to the same terms and conditions as the
related Restricted Stock Units and shall vest and be settled in cash if, when
and to the extent the related Restricted Stock Units vest and are settled,
depending on whether or not you have met the conditions described in this Award
Agreement, the Grant Notice and in the Plan. In the event that a Restricted
Stock Unit is forfeited under this Award Agreement, the related dividend
equivalent rights will also be forfeited.



(b)
Beneficiary Designation. You may name a beneficiary(ies) to receive any portion
of your Awards and any other right under the Plan that is unsettled at your
death. To do so, you must complete a beneficiary designation form by contacting
____________, Total Rewards Manager, by telephone ((330) ___-





--------------------------------------------------------------------------------



Exhibit 10.8



____) or email (__________@us.aschulman.com). If you previously completed a
valid beneficiary designation form, such form will apply to the Awards until it
is changed or revoked. If you die without correctly completing a beneficiary
designation form, or if your designated beneficiary does not survive you, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.


(c)
Tax Withholding. The Company or an Affiliate, as applicable, will have the power
and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the Awards. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to you (e.g. from your
salary), (ii) withheld from the value of any Awards being settled or any Shares
transferred in connection with payment of the Awards, (iii) withheld from the
vested portion of any Awards (including Shares transferable thereunder), whether
or not being paid at the time the taxable event arises, or (iv) collected
directly from you.



Subject to the approval of the Committee, you may elect to satisfy the
withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable at the time of the withholding and if such Shares are not
otherwise distributable at the time of the withholding, provided that you have a
vested right to distribution of such Shares at such time. All such elections
will be irrevocable and made in writing and will be subject to any terms and
conditions that the Committee, in its sole discretion, deems appropriate.
(d)
Transferring Your Awards. Normally, your Awards may not be transferred to
another person. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Awards that
are settled after you die.



(e)
Governing Law. This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.



(f)
Other Agreements. Your Awards are subject to the terms of any other written
agreements between you and the Company or a Related Entity or Affiliate to the
extent that those other agreements do not directly conflict with the terms of
the Plan or this Award Agreement.



(g)
Adjustments to Your Awards. Subject to the terms of the Plan, your Awards will
be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Shares will be adjusted to reflect a stock
split, a stock dividend, recapitalization, including an extraordinary dividend,
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares).



(h)
Other Rules. Your Awards are subject to additional rules as described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of your Awards.



SUMMARY OF PERFORMANCE OBJECTIVES
(provided separately)




